Case 1:19-cv-20277-AHS Document 161 Entered on FLSD Docket 03/13/2020 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                     CASE NO.: 1:19-CV-20277-AHS


  MELISSA COMPERE,

                     Plaintiff,
  vs.


  NUSRET MIAMI, LLC et al.,

                     Defendants.
  ___________________________/
                                         NOTICE OF FILING

           Defendants, Nusret Miami LLC and Nusret Gökçe, give notice of filing Exhibits A-E in
  support of its position with regard to the upcoming discovery hearing regarding Plaintiff Alda
  Castillo’s Motion to Compel [D.E. 160].

           Dated: March 12, 2020
                                                      Respectfully Submitted,
                                                      Miguel A. Morel
                                                      Jonathan A. Beckerman, Esq.
                                                      Florida Bar No. 568252
                                                      Jonathan.Beckerman@lewisbrisbois.com
                                                      Miguel A. Morel, Esq.
                                                      Florida Bar No.: 089163
                                                      Miguel.Morel@lewisbrisbois.com
                                                      Lewis Brisbois Bisgaard & Smith LLP
                                                      110 SE 6th Street, Suite 2600
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: 954-728-1280
                                                      Facsimile: 954-728-1282

                                                      Attorneys for Defendants




  4829-0765-7911.2
